DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1-3, 5, 6, 10, 13, 16, 17, 19, 26, 27, 35, 36, 39, 43-45, 47 and 48 are pending; claims 4, 7-9, 11-12, 14-15, 18, 20-25, 28-34, 37-38, 40-42 and 46 are canceled; no claims are amended; and claims 43 and 44 are withdrawn; claims 47 and 48 are newly recited. Claims 1-3, 5, 6, 10, 13, 16, 17, 19, 26, 27, 35, 36, 39, 45, 47 and 48 are examined below.

Priority
The present application was filed 09/25/2014. Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No. PCT/2013/033249, filed 03/21/2013, which claims benefit under 35 U.S.C. 119(e) to provisional application No. 61/618,132, filed 03/30/2012.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5, 6, 10, 13, 16, 17, 19, 26, 27, 36, 39, 45, 47 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katz et al., WO2010/005991A2 in view of Mason et al., Double immunofluorescence labelling of routinely processed paraffin sections, 191, (2000), p. 452-461, Lett et al., US PG Pub No. 2008/0212866A1, Cline et al. US PG Pub No. 2008/0032328A1, Rhody, Lecture: 2: Geometric Image Transformations, (2005), (38 pages) Available at: https://www.cis.rit.edu/class/simg782/lectures/lecture_02/lec782_05_02.pdf (Accessed 02/24/2020) and Sood et al., US Patent No. 7,629,125 (IDS entered 02/23/2017).
Regarding claims 1 and 45, Katz et al. teach a method of detecting tumor cells in a biological sample, the method comprising contacting sample on a solid support (see e.g. para page 54, para 2 page 54, para 2, sample on a slide) with a first binder for a target protein (e.g. anti-CD45), staining the sample with a fluorescent markers (FITC dye conjugated anti-IgG), Katz further teach counterstaining with DAPI, i.e. staining with a fluorescence marker that also provides morphological information, Katz teaching slides were imaged and x and y coordinates were noted (see e.g. abstract and, paras page 4, para 2 page 4, para 2, page 5, para 2 and page 54, para 2, imaged and x and y coordinates were noted). 
Katz et al. teaches subsequently the CD45 slide was contacted (contacting the same sample) with a probe for at least one target nucleic acid sequence, thus hybridizing the probes with the target sequence (see e.g. paras page 5, para 2 and page 54-55, para 1, via FISH, thereby staining with fluorescent marker as well as counterstaining with DAPI). Katz et al. teaches detecting the fluorescence signal from the probes (the fluorescent markers), and generating an 
Katz et al. further teach fields were matched (referring to the FISH images) to corresponding CD45 immunofluorescent images by x and y coordinates (see page 55, para 2) and imaged for signal for different chromosomes, as such Katz et al. also teach generating a composite image that provides the relative locations of both the target protein (first image) and the target nucleic acid (second image), wherein generating the composite image comprises acquiring coordinates from the images, matching the coordinates such to align the images. Katz’s composite image allows direct comparison of the results of the first image with those of the second image on a cell by cell basis (since both images comprise imaging subcellular components, i.e. visualizing components within the individual cells at cellular level). 
Katz does teach selecting cells of interest based on CD45 staining, contacting the selected cells with labeled nucleic acid probe, and detecting via FISH (see page 5, lines 13-18).
Although Katz et al. does teach selecting cells of interest based on the first binder, Katz fails to specifically teach selecting a region of interest (ROI) from the initial image, and detecting the first image at the ROI at a higher resolution than the initial image. Katz is silent as to whether the coordinates are acquired from the morphological information from the fluorescent signals from the fluorescent marker in the first image and the fluorescent signal of the fluorescent marker in the second image, and further Katz fails to teach establishing a coordinate transform by translation, rotation, and scaling of one or both of the first and second image using an identical morphological marker in both images. Katz also fails to teach, following step (1)(d), fluorescent signal from the first binder is modified, and steps (1)(a) through (1)(d) are repeated with another binder for a different protein. 

Regarding image acquisition, Lett et al. teach problems with recording a high resolution image for an entire imaged area is storage (size of the image to be stored is very large, and to store multiple images would require large storage) and lack of efficiency with standard cameras (unable to take a high resolution image of an entire slide at once because lacks sufficient field of view and imaging arrays are not large enough within the camera, para [0133]). Lett each with regard to imaging a whole slide, first generating a low resolution image of an entire slide, identifying important regions (ROI, for example structures with high signal for fluorophore) and collecting a high resolution image of only the important region (paras [0134]-[0139]). Lett teach at para [0003], focusing on areas where fluorophore/antibody combinations may bind in order to observe cancerous cells (for example).
Regarding image registration, see Cline et al. at para [0009], it was known in the art when co-registering a second image with a first acquired image, to use one or more registration metrics; metrics including feature points, e.g., center of nuclei or orientation of membrane structures (thereby addressing morphological features) in order to align images.
	Rhody et al. teach image transformations are used for the purpose of image registration and distortion removal (see cover page). Rhody teach at page 1 it is often necessary to perform spatial transformations for example in order to align images taken at different times or with different sensors. See page 2, Rhody teach spatial transformation of points from x, y coordinates 
	Sood et al. teach methods for sequential analysis of sample in order to determine characteristics of the sample, such as presence, absence, concentration and/or spatial distribution of multiple biological targets in a sample; see in particular Sood teach many techniques are limited by how few targets they are able to detect at one time (col. 1, lines 5-30). The ability to perform sequential analysis, as in Sood, addresses additional issue such as the need for additional samples or situations where only a limited amount of sample is available for analysis (col. 1 as cited; see also col. 6, lines 29-32). Sood et al. teach methods comprising detection of multiple target sequentially (col. 6, lines 46-63), the methods encompassing detection techniques including IHC and in-situ hybridization techniques (as in Katz, see for example col. 12, starting at line 51, and col. 13, line58, col. 14, lines 51-59). In particular Sood teaching modifying binder/signal generator in order to remove signal (and or binder) for subsequent detection (see col. 17, lines 1-31; further modification may include decrease signal, col. 23, lines 30-40; see also col. 23, lines 41 to col. 24; col. 25, lines 30-46). 
It would have been prima facie obvious to one having ordinary skill in the art at the time of the claimed invention to have modified Katz et al., in order to obtain an initial low-resolution image of the entire DAPI stained specimen in order to indicate a region of interest containing particular markers (cells) of interest, co-expressed in the targeted cells, as in Mason. The ordinarily skilled artisan would be motivated to obtain the first initial low resolution image in order to indicate the areas of interest containing the particular co-expressed markers without 
	Further, although Katz is silent regarding from what feature of the morphologically stained image the x and y coordinates are noted, it would have been obvious that the noted x and y coordinates as taught by Katz be coordinates obtained from the observation of the stained morphological features, i.e. those observed by the fluorescent marker, e.g. features such as cell nuclei as in Cline et al., as this would be an obvious matter of using a known technique for its known purpose, since it was recognized as taught by Cline, that morphological features (e.g., such as center of nuclei is usable for image registration) aligning two separately acquired images. One of ordinary skill would have recognized that applying the known technique of using morphological feature to co-register images, would predictably result in a composite image where the features in each independent image are appropriately aligned.
	Finally, it would have been obvious that when matching the different images in order to obtain a composite image as in Katz, that Katz establish a coordinate transform, one of ordinary skill would be motivated to establish a transform by translation, rotating and scaling the images as necessary because this would allow one to match the coordinates in one image to the points in the other image obtained separately from the first image (specifically, since it was known that an image may not readily match due to translation, rotation and scaling issues from one image acquired image to the next). It would be expected that the coordinates in one image would be slightly distorted/different from the second image since the images are not obtained simultaneously. As such, it would be expected that the coordinate transform would compensate 
	One of ordinary skill would have a reasonable expectation of success modifying Katz as indicated above, in order to obtain an initial low resolution image from which regions of interest co-expressing targeted markers can be determined, map coordinates based on morphological features visible from staining from a first image to a second image, and establish a coordinate transform for the alignment of the images, when performing methods that result in generation of a composite image because each of these techniques is an art recognized imaging practice performed by those of skill in the art at the time in order to successfully combine separate images to visualize co-expressed markers in cells of interest in samples having large fields of view, each of the modification is an art recognized improvement in the technique of generating a composite image. The modifications would be expected to minimize storage requirements for the data, while allowing visualization of the co-expressed targets without distortion in the composite image, and as such the modification would be considered improvements to the method.
	Further, it would have been prima facie obvious to the ordinarily skilled artisan to have modified the first binder (i.e., to have removed the first binder for a target protein), for example as in Sood, in order to prepare the sample for subsequent, sequential detection because those of ordinary skill at the time recognized that it was desirable, and sometimes necessary, to be able to visualize multiple different targets in a single sample, this allowing the practitioner to further determine characteristics of the sample, such as presence, absence, concentration and/or spatial distribution of multiple biological targets in a single biological sample. Further, one would be motivated to improve the method such to allow sequential detection as in Sood because such modification obviates a need for additional samples, further making the method applicable to 
Regarding claims 2 and 3, as cited at para page 55, para 2 above, the fields were matched from the x and y coordinates (location) of said first image (CD45 labeling) and from the FISH image results, thereby addressing generation of a composite image. 
Regarding claim 5, the combination of the cited art above does address a composite image generated by combining signal from a higher resolution first image and a second image.
Regarding claim 6, the combination of the cited prior art above addresses registering the location of signals from the higher resolution image with location signals from the fluorescent marker in the second image (matching and aligning stained images).
Regarding claim 10, see e.g. Katz et al. Figures 8 and 9, images (from generating said first and second images) comprise generating an image that resembles a bright field stain (i.e. generating a bright field-type image, said image resembling an H&E stained image, thereby considered to resemble a simulated H&E stained image).
Regarding claim 13, Katz et al. teach regarding Figures 8A-D, page 8-9, Figure 8A-D, that the images exhibiting combined IHC for CD45 and two-color FISH show clonal abnormalities for chromosome 10 and Surfactant A in CD45-negative cells; as such Katz is teaching selecting regions of interest (i.e. abnormalities) at least in part, based on morphological 
Regarding claims 16 and 17, Katz et al. teach anti-CD45 antibody (e.g., fluorescently labeled, see e.g. para [0013]).
Regarding claims 19, Katz et al. also teach staining for at least one additional binder, i.e. cytokeratin (anti-cytokeratin), see e.g. page 63, para 1, Katz et al. teach staining with anti-CD45 and staining with pan-cytokeratin fluorescent antibodies. 
 Regarding claim 26, Katz et al. teach digesting the sample by a proteinase prior to step (2)(a), see e.g. page 54-55, para 1, digested with 0.5 g/ml Protease.
Regarding claim 27, Katz et al. teach hybridization reaction is FISH (page 54-55, para 1). 
Regarding claim 36, as indicated in the citations above, Katz et al. does teach a method of analyzing a biological sample comprising providing the composite image as claimed in claim 1 (see Katz et al. above), analyzing the expression of protein and the nucleic acid sequences of interest to identify abnormalities and circulating cancer cells from said composite image (see citations above, including e.g. Figure 8).
Regarding claim 39; Katz et al. also reads on creating a color blended composite image for the first image (combined DAPI and anti-CD45), said image including the target protein, the morphological information (see figures cited above) and the fluorescent marker (i.e. labeled anti-IgG for detecting targeted CD45). 

Regarding claim 48, see the combination of the cited art above addresses generating a composite image that is a superposition of the images (the first and second).

Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katz et al. in view of Mason et al., Lett et al., Cline et al., Rhody and Sood et al., as applied to claim 1 above, and further in view of Zhen et al., Poly-FISH: A Technique of Repeated Hybridizations That Improves Cytogenic Analysis of Fetal Cells in Maternal Blood, 18, (1998), p. 1181-1185. 
Katz et al. and the cited prior art teach a method substantially as claimed (see detailed citations for each and analyses presented previously above).
Although Sood does teach modification of signal following IHC or ISH target detection techniques, modification by several modes of modification including for example removal of binder or signal generator (e.g., col. 17 of Sood), Katz et al. and the cited art fails to teach the method, wherein specifically after step (2)(d) (generating the image comprising the target nucleic acid), signal is modified by oxidation, stripping, photobleaching, or a mixture thereof, and steps (2)(a) through (2)(d) are repeated with probes for additional nucleic acid sequences of interest (claim 35).
Zhen et al. teach a technique specifically comprising removal (stripping away) previous hybridized probes from a specimen to allow rehybridization with different probes, Zhen teaching this technique in order to improve FISH efficiency (see abstract). Zhen teach this approach 
It would have been prima facie obvious to one having ordinary skill in the art, when performing the method of Katz et al. and the cited prior art, to have further modified the method in order to strip away the hybridized probe and repeat steps (2)(a) through (2)(d) with additional probes for other interested targets, one being motivated to do so as a result of the benefits as taught by Sood et al. previously above, and further in order to allow detection of multiple targets and to improve efficiency of the technique (by allowing multiple detected targets on a single specimen), as is taught by Zhen to be desirable to those of ordinary skill (Zhen’s motivations consistent with Soods, namely improvement by allowing multiple target detection). One of ordinary skill would have a reasonable expectation of success doing so because Zhen teach it is feasible to strip away and rehybridize a sample with different probes up to 9 times. 

Response to Arguments
Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive for the following reasons.
Applicant argues the rejection of claims under 35 U.S.C. 103, specifically arguing that the reliance on elements picked from six different references does not properly consider the claims as a whole or the combination when considered as a whole (remarks page 9). Applicant asserts that the Examiner has not properly considered whether the claimed invention as a whole would have been obvious. 
In response to applicant's argument suggesting that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Applicant argues the rejection states that it would have been obvious to a POSITA to modify the teachings of Katz by the process taught by Mason et al., the rejection indicating the Mason is an example of observing DAPI staining at both low and high magnification, wherein low magnification can observe regions of a cell with DAPI staining, and with high magnification co-expression of particular markers in the region of DAPI staining are observable. Applicant argues that although Mason describes co-expression of DAPI stained cells and antibody pairs (Mason, page 460), Mason teaches co-expression is of antibodies only. Applicant agues Mason teach that imaging of a single slide is important in order to save time and avoid problems associated with photographic recording of results, Applicant argues there would have been no reason to combine Katz and Mason because the modification using Mason’s teaching would render Katz inoperable for its intended purpose of effectively testing for proteins and nucleic acids in succession, and second because the teachings are incompatible.
However, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See the rejection of claims, the analyses is not relying on Mason independently, rather it is the combination of the cited art that renders the claimed invention obvious. 
See the analyses as set forth previously and above, there would have been reason to modify Katz with Mason. See in particular, it would have been obvious to have modified Katz et al., in order to obtain an initial low-resolution image of the entire DAPI stained specimen in 
Based on the art of record (Lett and Mason), the limitation (to obtain an initial low-resolution image of the entire DAPI stained specimen in order to indicate a region of interest containing particular markers (cells) of interest, co-expressed in the targeted cells) appears to be no more than conventional imaging acquisition technique. There is motivation (as indicated above) to perform such modification, and further considering this is practice is done by those in the art performing imaging based diagnostics (also the art) the skilled artisan would reasonably expect success performing the modification.
Applicant argues there would have been no reason to combine Katz and Mason because the modification using Mason’s teaching would render Katz inoperable for its intended purpose of effectively testing for proteins and nucleic acids in succession, however Mason’s teaching co-expression of antibodies only within the same slide does not appear to support the assertion that the modification as set forth in the pending analysis would render Katz inoperable for its intended purpose (namely, the modification results in obtaining an initial low-resolution image of the entire DAPI stained specimen in order to indicate a region of interest containing particular markers (cells) of interest, co-expressed in the targeted cells, this would not be expected to 
Applicant further argues (remarks page 10) that there would have been no reason, starting with the sequential process of Katz which detects and images proteins, removes the proteins and binders, and then detects and images nucleic acids in CD45 negative cells, to modify this process using Mason because the respective teachings are not compatible (remarks page 10). Applicant argues Mason is teaching simultaneous detection of different markers, which is in contrast to Katz teaching sequential detection of different markers, and only in different cells. Applicant argues that Mason teaches only detection of compatible antigen pairs, arguing this is in contrast to Katz teaching detection of an antigen pair (immune cell), and then detection of non-antigen pair marker (nucleic acid) after a process that is wholly incompatible with the prior antigen pairing because the process is designed to strip the sample of the prior antigen pair (protease pair). 
These arguments are not persuasive because the analysis as set forth is not that it would have been obvious to have modified the assay procedure of Katz for the assay procedures/detection of Mason, rather the pending rejection establishes that it would have been obvious based on what was known to those skilled in the art at the time, to have modified Katz et al. in order to obtain an initial (first) low-resolution image of the entire DAPI stained specimen in order to indicate a region of interest containing particular markers (cells) of interest, co-expressed in the targeted cells (see motivation as discussed previously above, it is maintained that the ordinarily skilled artisan would appreciate the benefits afforded by this modification). The argument that Mason teaches away from recording images as required of Katz is not persuasive (page 10-11); in particular Mason is not specifically teaching way from the 
Applicant also argues there is no expectation of success in modifying Katz with Mason (remarks page 11) because Katz and Mason as a whole suggest a fundamentally different process than either of Katz or Mason (individually). However, this argument is not persuasive for the reasons as discussed in detail previously above, it is maintained for the reasons as discussed above, that it would have been obvious to obtain an initial (first) low-resolution image of the entire DAPI stained specimen in order to indicate a region of interest containing particular markers (cells) of interest, co-expressed in the targeted cells (the skilled artisan would appreciate the advantages afforded by this imaging technique with regards to time and storage space), and it would not be expected that performing this imaging technique to improve the methods would be expected to reduce the expectation that both targets could be detected. For example, modifying Katz so that one is generating a first image at a low resolution to select the ROI is not expected to reduce detection of both signals; Applicant’s arguments are that the modification would further change Katz, however this is not persuasive (see the analyses as set forth in detail previously and above).
Regarding the motivation to combine (argued at remarks page 11-14), see as indicated above, the motivation is in order to indicate a region of interest containing particular markers (cells) of interest, co-expressed in the targeted cells, as in Mason, and further is to indicate the areas of interest containing the particular co-expressed markers without requiring search of the 
Regarding remarks at page 12, Applicant argues that even if Katz and Mason could be properly combined, such a combination would not provide that a first image is generated of a first binder for a target protein, contacting a sample with a probe for at least one target nucleic acid sequence, then generating a second image as required of claim 1. However, this is not persuasive. In particular Katz is substantially similar and as such teaches a substantial portion of the claimed method (in terms of the sequential analysis, see Katz is teaching the overall base method consistent with that as claimed), namely Katz is teaching methods of generating a composite image that provides the relative locations of both the target protein (first image) and the target nucleic acid (second image), wherein generating the composite image comprises acquiring coordinates from the images, matching the coordinates such to align the images, Katz fails to specifically teach selecting a region of interest (ROI) from the initial image, and detecting the first image at the ROI at a higher resolution than the initial image. 
Applicant argues further combining with Sood would fails to disclose the limitations of claim 1, arguing that Sood, like Mason, teaches only testing for either the protein or nucleic acid testing, with no teaching as to how testing for a protein could be followed by nucleic acid testing. These arguments are also not persuasive for the reasons as discussed above. See as indicated in detail above, it would have been obvious to have modified the first binder (i.e., to have removed the first binder for a target protein), for example as in Sood, in order to prepare the sample for subsequent, sequential detection because those of ordinary skill at the time recognized that it was either IHC and/or ISH techniques) in a single sample; and considering Katz teach detection by both IHC and ISH, one would expect the sequential detection technique comprising modification of binder/signal of Sood to be successfully applicable for the improvement of Katz. 
Applicant argues that Sood would not disclose or suggest to test for a nucleic acid following testing for a protein, Katz teaching imaging a nucleic acid using a protease solution designed to erase the proteins markers and accentuate the nucleic acid marker (pages 54-56 of Katz). However, this argument is not persuasive, the present claim language does not exclude removing the protein markers (claim 1 recites, following step 1(d), the first binder is modified) prior to generating image comprising the nucleic acid probe. Modification (removal) would not be expected to prohibit subsequent labeling and detection (see for example the art in the pending rejection, such as Sood teaching methods comprising detection of multiple target sequentially (col. 6, lines 46-63), the methods encompassing detection techniques including IHC and in-situ hybridization techniques (as in Katz, see for example col. 12, starting at line 51, and col. 13, line58, col. 14, lines 51-59)). In particular Sood teaching modifying binder/signal generator in order to remove signal (and or binder) for subsequent detection (see col. 17, lines 1-31)). Based on the cited art of record, modifying binders signals (whether or protein or nucleic acid) for 
For all of these reasons, Applicant’s remarks are not persuasive. It is maintained that the claimed invention is obvious over the cited prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641